Title: From James Madison to Richard Harrison, 16 November 1802
From: Madison, James
To: Harrison, Richard


Sir
Department of State November 16. 1802.
In settling the accounts of David Lenox, as an agent of the United States in England for the relief and protection of American seamen, his salary is to be computed from the time of his leaving home, the 28th. of April 1797, to his return to it, on the 16. August 1802. The inclosed extracts from two letters of the Secretary of State will shew, that the rate of his salary is to be 3,000 dollars per annum, for his services, his personal and travelling expences. Having been instructed to visit certain ports and places, it seems reasonable that the expence of an agent during his absence should be a charge against the United States. Necessary office rent and the interest paid by him for money which he borrowed on public account, in consequence of its not being advanced by the Bankers of the United States, seem also to be reasonable charges. Coach hire appears to be included “in his personal & travelling expenses” which are not to be extra charges. As his salary was running on during his passage out and home, the usual construction disallows also any extra charge on this account. With much respect &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosures not found, but see n. 2.



   
   See Lenox to JM, 17 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:498 and n. 1).



   
   JM probably enclosed extracts from Timothy Pickering to Lenox, 2 Jan. 1800, informing him that the president had approved a salary increase from $2,500 to $3,000 per year, retroactive to the beginning of his services as agent; and Pickering to Lenox, 24 Mar. 1797, forwarding his appointment and instructions (DNA: RG 59, IM, vol. 6).


